Per Curiam.
The policy of insurance involved in this case was a transportation policy and not a general fire policy. It was an essential condition of liability that the patterns insured against the risk of fire should be “ in due course of transit.” As the patterns were not in course of transit when the fire occurred, no liability *36under the policy attached. While the rider extended the risk so as to include loss by fire even if on the premises of the insured, it in no way obviated the limitation of the risk to occasions when the patterns were “ in due course of transit.”
All concur. Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.
Judgment reversed on the law, with costs, and complaint dismissed, with costs. Finding of fact No. 9, in the decision, and conclusion of law No. 1 disapproved and reversed.